Appellate Case: 21-3164     Document: 010110716014        Date Filed: 07/26/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 26, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  GABRIEL HERNANDEZ LUQUIN;
  HERMELINDA MANCILLAS,

        Plaintiffs - Appellants,

  v.                                                           No. 21-3164
                                                  (D.C. No. 6:20-CV-01215-KHV-GEB)
  UNITED STATES DEPARTMENT OF                                   (D. Kan.)
  HOMELAND SECURITY; ALEJANDRO
  MAYORKAS; UNITED STATES
  CITIZENSHIP AND IMMIGRATION
  SERVICES; UR JADDOU; DAWN R.
  EVANS,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT**
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       The United States Citizenship and Immigration Services (USCIS) revoked the

 approval of a Form I-130 visa petition filed by Hermelinda Mancillas on behalf of


       
         In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
 Procedure, Alejandro Mayorkas and Ur Jaddou are substituted respectively for Chad
 Wolf and Kenneth Cuccinelli as respondents in this action.
       **
          After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-3164    Document: 010110716014        Date Filed: 07/26/2022     Page: 2



 her son Gabriel Hernandez Luquin and denied Mr. Hernandez’s Form I-485

 application for adjustment of status because of the revocation. Ms. Mancillas and Mr.

 Hernandez challenged those administrative decisions in the United States District

 Court for the District of Kansas. The district court dismissed for lack of subject-

 matter jurisdiction, citing Green v. Napolitano, 627 F.3d 1341, 1346 (10th Cir.

 2010), in which we held that the Secretary of Homeland Security’s revocation of a

 visa under 8 U.S.C. § 1155 is a discretionary decision not subject to judicial review.

 On appeal Ms. Mancillas and Mr. Hernandez ask that Green be overruled, but a panel

 cannot overrule a prior panel’s published opinion. They also ask that we hold the

 jurisdiction-stripping statute 8 U.S.C. § 1252(a)(2)(B)(ii) unconstitutional, but that

 argument is not preserved for our review. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.

       In 1995 Ms. Mancillas, then a lawful permanent resident, filed a Form I-130

 petition with the United States Immigration and Naturalization Service on behalf of

 Mr. Hernandez, her purportedly unmarried son, so that Mr. Hernandez could begin

 the process of becoming a lawful permanent resident. See 8 U.S.C. § 1153(a)(2)(B)

 (allocating a limited number of family-sponsored visas to unmarried sons and

 daughters of lawful permanent residents). The petition was approved in 1996. In 2017

 Mr. Hernandez filed a Form I-485 application for adjustment of status. During an

 interview to determine his eligibility in 2018, Mr. Hernandez indicated that he was

 single and never married. Soon after the interview USCIS issued him a Notice of

 Intent to Deny Form I-485, which explained:

                                            2
Appellate Case: 21-3164    Document: 010110716014          Date Filed: 07/26/2022        Page: 3



       During your interview on February 6, 2018, you provided false testimony
       to USCIS concerning your marital status. You were asked multiple times
       during the interview by the Immigration Services Officer if you were ever
       married. You stated no and that you are single and have never married
       because you knew it would affect your immigration status.
       On February 7, 2018, USCIS contacted the Kansas Office of Vital Statistics
       to inquire if there was a marriage or divorce certificate on file for you along
       with the birth certificates for your kids. The Kansas Office of Vital
       Statistics provided USCIS with a copy of a Certificate of Divorce or
       Annulment which verifies you were married on November 7, 2001 to Judith
       E Hernandez in Kansas. The Certificate of Divorce or Annulment also
       shows that the decree was filed on September 7, 2011. Additionally a copy
       of the Certificate of Live Birth was obtained for [four children]. All four
       certificates show Gabriel Alfredo Hernandez as the father. The Kansas
       Office of Vital Statistics indicated that there was no paternity consent form
       on file, which indicates that the father Gabriel Alfredo Hernandez and
       mother Judith Elizabeth Hernandez Lemus were married at the time of
       birth, conception or any time between. . . .
       ....
       You filed Supplement A to Form I-485 to apply for benefits under Public
       Law 103-317, however, you are not an eligible beneficiary. Your mother
       filed the Form I-130 for you on June 12, 1995, as an unmarried child
       21/older of a permanent resident. Your mother became a citizen on June 24,
       2011, which is after your marriage date. By entering into marriage on
       November 7, 2001 your I-130 filed on June 12, 1995 was automatically
       revoked. See 8 CFR 205.1 Automatic Revocation. Therefore, you are not
       eligible for adjustment based on INA 245(i).

 Aplt. App. at 18–19. Upon receiving this notice Mr. Hernandez attempted to salvage

 his Form I-130 approval and Form I-485 application by asking a Kansas court to

 convert his divorce decree into one for annulment, which he says would render his

 marriage “void ab initio” under Kansas law. Aplt. Br. at 4. But in 2019 USCIS

 notified Ms. Mancillas that her Form I-130 petition to classify Mr. Hernandez as the

 unmarried son of a lawful permanent resident had been automatically revoked on

 November 7, 2001, the date of his marriage. See 8 C.F.R. § 205.1(a)(3)(i)(I) (visa

                                             3
Appellate Case: 21-3164     Document: 010110716014          Date Filed: 07/26/2022    Page: 4



 petitions filed on behalf of unmarried sons and daughters are automatically revoked

 upon their marriage). And USCIS denied Mr. Hernandez’s Form I-485 application for

 adjustment of status, citing his lack of a valid visa petition. His mother’s appeal of

 the Form I-130 revocation to the USCIS Administrative Appeals Office was

 construed as a motion to reopen and denied.

        He and his mother then challenged the Form I-130 revocation and Form I-485

 denial under the Administrative Procedure Act in federal district court. Citing Green

 as controlling authority, the court dismissed for lack of subject-matter jurisdiction

 after hearing oral argument. Green concerned the relationship between two statutes.

 Under 8 U.S.C. § 1252(a)(2)(B)(ii), “no court shall have jurisdiction to review . . .

 any . . . decision or action . . . the authority for which is specified under this

 subchapter [including § 1155] to be in the discretion of the Attorney General or the

 Secretary of Homeland Security.” And 8 U.S.C. § 1155 provides: “The Secretary of

 Homeland Security may, at any time, for what he deems to be good and sufficient

 cause, revoke the approval of any petition approved by him under section 1154 of

 this title.” In Green a United States citizen filed a Form I-130 petition with USCIS on

 behalf of his Nigerian wife. See 627 F.3d at 1343. The petition was approved under

 § 1154, which governs the procedure for issuance of immigrant visas for relatives of

 United States citizens and lawful permanent residents. See id. But evidence emerged

 that the wife’s “prior marriage was fraudulent and entered into solely for immigration

 purposes,” and the petition was revoked under § 1155. Id. The husband and wife

 challenged the revocation in federal district court, arguing it violated their

                                              4
Appellate Case: 21-3164     Document: 010110716014        Date Filed: 07/26/2022       Page: 5



 constitutional rights to due process. See id. We upheld the district court’s dismissal

 for lack of subject-matter jurisdiction, holding that under the plain language of

 §§ 1252(a)(2)(B)(ii) and 1155, “the decision to revoke an immigrant visa under

 § 1155 is an act of discretion that Congress has withheld from federal court review.”

 Id. at 1346.

       Turning to the appeal before us, “[w]e review the district court’s dismissal for

 lack of subject matter jurisdiction de novo.” Id. at 1344. “The party invoking a

 court’s jurisdiction bears the burden of establishing it.” Id. Plaintiffs make two

 arguments in support of subject-matter jurisdiction. First, although they concede that

 the holding in Green precludes relief, they ask that we overrule Green. But one panel

 “cannot overrule the judgment of another panel of this court. We are bound by the

 precedent of prior panels absent en banc reconsideration or a superseding contrary

 decision by the Supreme Court.” In re Smith, 10 F.3d 723, 724 (10th Cir. 1993) (per

 curiam).

       Second, Plaintiffs assert that the jurisdiction-stripping statute

 § 1252(a)(2)(B)(ii) is unconstitutional as applied in this case. But in district court

 they raised no such argument in response to the motion to dismiss for lack of

 jurisdiction, either in briefs or at oral argument. The constitutional challenge to

 § 1252(a)(2)(B)(ii) is therefore not preserved for our review. See U.S. ex rel. King v.

 Hillcrest Health Ctr., Inc., 264 F.3d 1271, 1279 (10th Cir. 2001) (“Grounds or

 arguments in support of subject matter jurisdiction may be waived like any other

 contention.”); Daigle v. Shell Oil Co., 972 F.2d 1527, 1539 (10th Cir. 1992) (“[O]ur

                                             5
Appellate Case: 21-3164     Document: 010110716014           Date Filed: 07/26/2022   Page: 6



 responsibility to ensure even sua sponte that we have subject matter jurisdiction

 before considering a case differs from our discretion to eschew untimely raised legal

 theories which may support that jurisdiction. We have no duty under the general

 waiver rule to consider the latter.” (citation omitted)).

        We AFFIRM the district court’s order dismissing for lack of subject-matter

 jurisdiction.


                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                             6